852 F.2d 1294
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.BHL INDUSTRIES, INC., Appellant,v.The UNITED STATES, Appellee.
No. 88-1086.
United States Court of Appeals, Federal Circuit.
June 21, 1988.

Before ARCHER, MAYER and MICHEL, Circuit Judges.
PER CURIAM.


1
BHL Industries, Inc.  (BHL) appeals the decision of the Department of Energy (DOE) Board of Contract Appeals (board), EBCA No. 335-5-85, dated July 30, 1987, relating to BHL's contract with the DOE for the dismantling and demolition of a solvent refined coal pilot plant at Fort Lewis, Washington.  The board affirmed the decision of the contracting officer that the government's Deviation Request No. 1 to the subject contract did not constitute a contract change entitling BHL to damages or an equitable adjustment for the loss of prospective revenues under the contract.  Upon consideration of the parties' briefs and arguments, we affirm on the basis of the board's opinion.